            Case 1:20-cv-00796-JEB Document 8-1 Filed 06/22/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

LATEAR BRISON,                       :
                                     :
                        Plaintiff,   :
                                     :
v.                                   :                 Civil Action No. 1:20-cv-00796-JEB
                                     :
CORELOGIC RENTAL PROPERTY            :
SOLUTIONS, LLC,                      :
                                     :
                        Defendant.   :
____________________________________ :

                            [PROPOSED] SCHEDULING ORDER

       In light of the joint report submitted by the parties pursuant to Local Civil Rule 16.3, it is

ORDERED that:

       1.       The Parties’ Rule 26(a)(1) Disclosures are due on July 21, 2020.

       2.       The Plaintiff may amend her Complaint as a matter of right on or before July 28,

2020. After that date, she may amend his complaint by seeking leave of the Court and complying

with the applicable federal and local rules.

       3.       Plaintiff shall serve her Rule 26(a)(2) Disclosures on or before October 1, 2020.

Defendant’s expert disclosures are due by November 2, 2020, and rebuttal expert disclosures are

due by November 20, 2020.

       4.       All discovery shall be completed no later than January 15, 2021. Parties are

limited to five non-party depositions and twenty-five interrogatories. If a party later determines

there is a need for additional discovery requests, leave to serve additional requests may be

granted to the extent consistent with Rule 26(b)(2).




                                                 1
             Case 1:20-cv-00796-JEB Document 8-1 Filed 06/22/20 Page 2 of 3




        5.        Any motions for summary judgment shall be filed on or before February 15,

2021.

        IT IS SO ORDERED.




                                                           James E. Boasberg
                                                           United States District Judge

Washington, D.C.
Date: ________________, 2020




                                                2
       Case 1:20-cv-00796-JEB Document 8-1 Filed 06/22/20 Page 3 of 3




SEEN AND AGREED:

        /s/ Kristi C. Kelly            /s/ S. Moshin Reza
Kristi C. Kelly (DC Bar No. 974872)   S. Mohsin Reza (DC Bar No. 985270)
Casey S. Nash (DC Bar No. 1028868)    TROUTMAN SANDERS LLP
KELLY GUZZO, PLC                      401 9th Street NW, Suite 1000
3925 Chain Bridge Rd., Suite 202      Washington, DC 20004
Fairfax, VA 22030                     Telephone: (202) 274-1927
Telephone: 703-424-7572               Facsimile: (703) 448-6510
Fax: 703-591-0167                     E-mail: mohsin.reza@troutman.com
Email: kkelly@kellyguzzo.com
Email: casey@kellyguzzo.com           Timothy St. George, pro hac vice
Counsel for Plaintiff                 TROUTMAN SANDERS LLP
                                      1001 Haxall Point
                                      Richmond, VA 23219
                                      Telephone: 804-697-1254
                                      Fax: 804-698-1300
                                      Email: timothy.st.george@troutman.com

                                      Counsel for CoreLogic Rental Property
                                      Solutions, LLC




                                       3
